Citation Nr: 1444420	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969, from October 2001 to March 2002, and from August 2002 to April 2003.  He also had periods of service in the Army Reserve and Army National Guard, with periods of active duty for training (ADT), to include in March 2001, April 2001, and January 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The Veteran testified before a Veterans Law Judge (VLJ) in October 2010.  A transcript of that hearing is associated with the claims file.

The Veteran was advised in a February 2013 letter that the VLJ before whom he had testified in October 2010 was no longer employed by the Board, and that he had the right to an additional hearing.  In a February 2013 response, the Veteran indicated that he did not want to appear at an additional hearing.

In a May 2013 decision, the Board denied service connection for hypertension.  The Veteran appealed the May 2013 decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a March 2014 Order, the Court vacated the decision and remanded the claim to the Board for actions consistent with the terms of the Joint Motion.


REMAND

The Veteran asserts that hypertension was aggravated by active service.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Noted denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2013). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service. 

The Veteran was first diagnosed with hypertension as early as May 1998 by his private physician Dr. J.B., when his blood pressure was noted as 120/84 for the left arm and 122/86 for the right arm.  The diagnosis was noted as hypertension and the private physician reported that his blood pressure was good off medication, although the Veteran was to monitor his salt intake.  The Board notes that treatment was not during any period of active service or active duty for training.  

Subsequently, during the Veteran's period of active service beginning in August 2002, a blood pressure reading from October 2002 showed a reading of 162/104.  The Veteran also reported swelling of the right leg and was assessed with varicosity and prescribed support stockings.  The Veteran was also prescribed Zestril and Hydrochlorothiazide.

A May 2011 VA examination report shows that the Veteran was assessed with hypertension under good control.  The VA examiner reviewed the claims file and found that there was no evidence that hypertension was incurred in or aggravated as a result of active service to include any period of active duty.  The examiner's rationale was that there was no organ damage, there had been no natural progression of the Veteran's hypertension and that the hypertension appeared controlled at that time.  

Pursuant to the March 2014 Joint Motion for Remand, the parties agreed that the Board did not explain how a finding of "no natural progression" equated to a finding of no aggravation under the relevant provisions and that it was unclear whether the examiner believed that there was no progression of hypertension during active service or that the progression was not natural.  Also specified in the Joint Motion for remand was that the examiner did not specifically address the prescription of additional blood pressure medication, the diagnosis of varicosity, or the recommendation of weekly blood pressure checks, that all occurred during the Veteran's last period of active service.  Therefore, the Board finds that a VA examination is warranted to address the issues raised in the March 2014 Joint Motion for Remand concerning the etiology of the Veteran's hypertension.

VA has a duty to ensure that any examination or VA opinion provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran must be provided a VA examination and opinion, that addresses whether there is clear and unmistakable evidence that preexisting hypertension was not aggravated by service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner to determine whether hypertension that preexisted entrance to active service after 2001 was aggravated during that service.  The examiner must review the claims file and should note that review in the report.  All appropriate test or studies should be accomplished, and all clinical findings should be reported in detail.  In providing the requested opinions, the examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  A complete rationale for any opinion expressed should be provided.  The examiner should provide the follow information:

(a)  The examiner is requested to opine whether there is clear and unmistakable evidence that the Veteran's hypertension did not increase in severity during active service from October 2001 to March 2002 and from August 2002 to April 2003.  The examiner must address the medical assessments of varicosity, swelling of the legs, prescription of additional blood pressure medication, and the recommendations of weekly blood pressure testing during active service in the rationale, specifically commenting whether those symptoms and treatments constitute an increase in severity of hypertension during service.

(b)  If the examiner finds that hypertension increased in severity during active service, the examiner should provide an opinion whether any increase in the disability was due to the natural progress of the disability or was beyond the natural progress of the disability.  The examiner must address the medical assessments of varicosity, swelling of the legs, prescription of additional blood pressure medication, and the recommendations of weekly blood pressure test in the rationale, specifically commenting whether those symptoms and treatments were due to the natural progress of the disability or are beyond the natural progress of the disability.

2.  Then, readjudicate the claim.  If any decision remains   adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


